                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Christopher Habersham, III,                         )   Civil Action No.: 1:19-2286-BHH
                                                     )
                                       Petitioner,   )
                                                     )
                       v.                            )              ORDER
                                                     )
                                                     )
 Warden of Charleston County Detention               )
 Center,                                             )
                                                     )
                         Respondents.                )
  __________________________________                 )

       Petitioner Christopher Habersham, III, (“Petitioner”) filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States

Magistrate Judge for initial review.

       On August 29, 2019, Magistrate Judge Shiva V. Hodges filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss the § 2241 petition without prejudice and without requiring Respondents

to file a return. Attached to the Report was a notice advising Petitioner of his right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only as to those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Upon its review, the Court finds no clear error and agrees with the Magistrate Judge

that the instant § 2241 petition should be dismissed because the petition fails to set forth

a legally cognizable claim.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 9) and dismisses this action without prejudice and without requiring Respondent to file

a return.

       IT IS SO ORDERED.

                                             /s/Bruce Howe Hendricks
                                             United States District Judge
September 24, 2019
Charleston, South Carolina
                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                2
